DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/1/20, 3/8/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Status
Claims 1-24 are pending.
Claim Objections
Claim 9 is objected to because “couple” should read similar to “coupled”.
Claim 12 is objected to because “spur” should read similar to “the spur”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, it is unclear if “a carrier” and “a receptacle” in line 3 are attempting to refer back to the previously recited receptacle and carrier or if applicants are intending to introduce a new carrier and receptacle. The examiner believes applicants are attempting to refer to the same structures and requests correction and/or clarification.
As to claim 1, it is unclear what a gripper of the spur conveyor is reciting in lines 9-10.  Specifically, the only structure previously described is a spur conveyor and it is unclear if applicants are intending to positively recite the gripper or not.  The gripper is not positively recited, and therefore is not part of the assembly as claimed.  Further, it is unclear how the conveyor has a gripper, or if the conveyor does have a gripper.  Similarly, line 11 recites the gripper, where this is unclear.  The examiner notes that many of the dependent claims (claim 13-20 by non-limiting example) are directed to the gripper, which is not positively recited, and these claims are also unclear as to what applicants are or are not intending to require.
Lines 10-11 of claim 1 are unclear as to what the third position is defining. Specifically, how is the third position of lines 10-11 different from the first position of lines 7-8?  Both positions are aligned with the buffer conveyor and it is unclear how the positions are different.
Claims 2-24 are rejected based on further claim dependency.
Regarding a third position of line 2 of claim 6, it is unclear what applicants are defining since a third position has already previously been recited in claim 1.  The third position of claim 6 appears to be different from that of claim 1 and it is unclear what applicants are intending to describe.
As to lines 4-5 of claim 7, it is unclear how the diverter can simultaneously do i and iii.  The diverter cannot position the first recess at the buffer while also positioning the third recess at the buffer since the first recess and third recess are different structures and cannot simultaneously be in the same location at the same time.
As to claim 8, “the at least two movable prongs” have not been previously recited. Therefore, this limitation has insufficient antecedent basis and it is unclear what applicants are intending to refer to.
As to claim 8, it is unclear if “a receptacle” is attempting to refer back to the previously recited receptacle or if applicants are intending to introduce a new receptacle. The examiner believes applicants are attempting to refer to the same structures and requests correction and/or clarification.
As to claims 9 (line 2), 10 (line 3), 11 (line 5), 12 (line 3), 13 (lines 2 and 3-4), 14 (line 2), 16 (line 3), 17 (line 4), 18 (line 3), 19 (line 2), 20 (line 3), 22 (line 4-5), 24 (line 3), it is unclear if “a carrier” and “a receptacle” are attempting to refer back to the previously recited receptacle and carrier or if applicants are intending to introduce a new carrier and receptacle. The examiner believes applicants are attempting to refer to the same structures and requests correction and/or clarification.
As to claim 15, it is unclear what “a pair” in line 2 is describing.  Two prongs equal a pair, and it is unclear if applicants are stating two prongs total (a singular pair) or if applicants are attempting to claim that each of the two prongs has a pair, or something different.
In regards to claim 16, it is unclear how many prongs are being recited. Specifically, “each of the pair” is unclear as to whether applicants are trying to claim more than one pair.  How many prongs are applicants claiming?  Previously, just a singular pair (meaning two) has been defined. However, “each pair” seems to imply that there are multiple pairs.  Claim 17 is similarly rejected.
As to claim 17, it is unclear what “overlaps” is defining in line 3.  What is overlapped?  Are each of the second portions overlapping each other?
In regards to claim 22, it is unclear whether or not applicants are intending to claim the pipettor or not.  Specifically, the instrument is not positively recited as part of the assembly, and therefore what the instrument includes (such as a pipettor) does not further define the structure of the assembly. It is unclear to the examiner if applicants are attempting to claim the pipettor or not.
Regarding claim 23, it is unclear what an alignment plate is defined by. What is being aligned, and how does alignment take place?
As to “the pipettor” in line 5 of claim 24, it is unclear what is attempting to be described as a pipettor has not been previously recited. Therefore, this limitation has insufficient antecedent basis and it is unclear what applicants are intending to refer to.
Regarding the alignment block of claim 24, it is unclear what is being aligned and how the alignment is taking place. Specifically, what is aligned with what, and how are they aligned?  It is unclear what or how the pipettor is related to anything since the pipettor is unclear, and it is unclear where the block is attempting to be described. Additionally, it is unclear how the block is formed and how the block relates to the conveyor structure.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102a1/a2 as being anticipated by Johns, C (US 20140305227; hereinafter “Johns”). 
As to claim 1, Johns teaches a conveyor assembly for transporting a carrier coupled to a receptacle to a processing position located within a housing of an instrument (Johns teaches carriers carrying tubes; [483-487], Fig. 58a), comprising: 
a buffer conveyor subassembly for transporting a carrier coupled to a receptacle from a host conveyor assembly to a spur conveyor subassembly (Johns teaches buffer conveyor 5758; Fig. 58a [483]); and 
the spur conveyor subassembly, wherein the spur conveyor subassembly comprises a diverter defining a first recess configured to receive the carrier, the diverter being rotatable between (i) a first position at which the first recess is aligned with and positioned to receive the carrier from the buffer conveyor subassembly, (ii) a second position at which the first recess and the carrier received into the first recess at the first position are aligned with a gripper of the spur conveyor subassembly and (iii) a third position at which the first recess is aligned with and returns the carrier to the buffer conveyor assembly, wherein the gripper is configured to grasp the carrier at the second position and to transport the carrier from the second position to the processing position located within the housing of the instrument (Johns teaches diverter 5730 with recess 5730a, which moves carriers to spur conveyor 5725; Fig. 58a [486-490].  The diverter 5730 rotates from first position accepting carrier from buffer conveyor 5758 to second position which provides the carrier to the spur conveyor 5725 and then to a third position where the carrier is moved from spur conveyor 5725 to buffer conveyor 5758; Fig. 58a.  The spur conveyor is capable of aligning and/or being connected to a gripper and capable of moving the carriers to an instrument.  The examiner notes that the gripper and the housing/instrument are not part of the claimed conveyor structure as they are not positively recited in the body of the claim; and therefore, what the gripper and housing/instrument include do not further define the conveyor structure).  
Note: The instant Claims contain a large amount of functional language (ex: “configured to…”).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Claim 1 is rejected under 35 U.S.C. 102a1/a2 as being anticipated by Haechler et al (US 20140072473; hereinafter “Haechler”; already of record). 
As to claim 1, Haechler teaches a conveyor assembly for transporting a carrier coupled to a receptacle to a processing position located within a housing of an instrument (Haechler; Figs. 4, 5, 7, 8-10), comprising: 
a buffer conveyor subassembly for transporting a carrier coupled to a receptacle from a host conveyor assembly to a spur conveyor subassembly (Haechler teaches various conveyor lines; Figs. 4, 5, 7, 8-10); and 
the spur conveyor subassembly, wherein the spur conveyor subassembly comprises a diverter defining a first recess configured to receive the carrier, the diverter being rotatable between (i) a first position at which the first recess is aligned with and positioned to receive the carrier from the buffer conveyor subassembly, (ii) a second position at which the first recess and the carrier received into the first recess at the first position are aligned with a gripper of the spur conveyor subassembly and (iii) a third position at which the first recess is aligned with and returns the carrier to the buffer conveyor assembly, wherein the gripper is configured to grasp the carrier at the second position and to transport the carrier from the second position to the processing position located within the housing of the instrument (Haechler teaches various conveyor lines, each line being connected to each other; Figs. 4, 5, 7, 8-10. Haechler teaches rotatable diverter 10 with a recess, or alternatively rotatable diverter 11’ with a recess, where each of these diverters moves the carrier from one conveyor to another and is capable of rotating to various positions; [45, 58]. The spur conveyor of Haechler is capable of aligning and/or being connected to a gripper and capable of moving the carriers to an instrument.  The examiner notes that the gripper and the housing/instrument are not part of the claimed conveyor structure as they are not positively recited in the body of the claim; and therefore, what the gripper and housing/instrument include do not further define the conveyor structure).  
Note: The instant Claims contain a large amount of functional language (ex: “configured to…”).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Claims 1-20 and 24 are rejected under 35 U.S.C. 102a2 as being anticipated by Schacher et al (US 20180321268; hereinafter “Schacher”). 
As to claim 1, Schacher teaches a conveyor assembly for transporting a carrier coupled to a receptacle to a processing position located within a housing of an instrument (Schacher; Figs. 1-5 [36-53]), comprising: 
a buffer conveyor subassembly for transporting a carrier coupled to a receptacle from a host conveyor assembly to a spur conveyor subassembly (Schacher teaches buffer conveyor 19 which enters at location 10; Figs. 1-5 [36]. Alternatively, Schacher teaches that the conveyor includes carousel 2; Fig. 3-5); and 
the spur conveyor subassembly, wherein the spur conveyor subassembly comprises a diverter defining a first recess configured to receive the carrier, the diverter being rotatable between (i) a first position at which the first recess is aligned with and positioned to receive the carrier from the buffer conveyor subassembly, (ii) a second position at which the first recess and the carrier received into the first recess at the first position are aligned with a gripper of the spur conveyor subassembly and (iii) a third position at which the first recess is aligned with and returns the carrier to the buffer conveyor assembly, wherein the gripper is configured to grasp the carrier at the second position and to transport the carrier from the second position to the processing position located within the housing of the instrument (Schacher teaches a spur conveyor as conveyor 19 which exits at location 12, and where carousel 2 is the rotating diverter with a recess which rotates between various positions; Figs. 1-2 [37, 38, 46, 55]. Alternatively, Schacher teaches spur conveyor as conveyor 19 that exits at 12 or 18, where the rotating diverter is carousel 2 or 3 which rotates between various positions; Figs. 3-5. Further in the alternative, Schacher teaches conveyor as carousel 3, where rotating diverter 204/242 includes a recess which rotates from conveyor/carousel 2 to conveyor/carousel 3; Figs. 3-5.  The spur conveyor of Schacher is capable of aligning and/or being connected to a gripper and capable of moving the carriers to an instrument. The examiner notes that the gripper and the housing/instrument are not part of the claimed conveyor structure as they are not positively recited in the body of the claim; and therefore, what the gripper and housing/instrument include do not further define the conveyor structure).  
Note: The instant Claims contain a large amount of functional language (ex: “configured to…”).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
As to claim 2, Schacher teaches the conveyor assembly of claim 1, wherein the buffer conveyor subassembly comprises a first track for transporting the carrier from the host conveyor assembly to the spur conveyor subassembly (Schacher teaches the buffer conveyor including first track 10, and alternatively as including first track along carousel 2; Figs. 1-5.), and wherein the spur conveyor subassembly comprises a second track for transporting the carrier from the buffer conveyor subassembly to the processing position while the carrier is grasped by the gripper (Schacher teaches spur conveyor as track 19 that exits at 12; Figs. 1-2. Alternatively, Schacher teaches spur conveyor as a track 19 that exits at 12 or 18; Figs. 3-5. Further in the alternative, Schacher teaches spur conveyor as track for carousel 3; Figs. 3-5. The examiner notes that the gripper and the housing/instrument are not part of the claimed conveyor structure as they are not positively recited in the body of the claim; and therefore, what the gripper and housing/instrument include do not further define the conveyor structure).  
As to claim 3, Schacher teaches the conveyor assembly of claim 2, wherein each of the first and second tracks comprises a movable component for transporting the carrier (Schacher teaches the tracks as moving; see claim 2 above and Figs. 1-5).  
As to claim 4, Schacher teaches the conveyor assembly of claim 1, wherein the buffer conveyor subassembly is perpendicular to the spur conveyor subassembly (Schacher teaches buffer conveyor 19 entering at location 10, and spur conveyor 19 that exits at location 18; Figs. 3-5.  Alternatively, Schacher teaches buffer conveyor 2 which moves tangentially in the up direction shown in figures 3-5 and spur conveyor 3 which moves tangentially in the left direction shown in figures 3-5).  
As to claim 5, Schacher teaches the conveyor assembly of claim 1, wherein the diverter further defines a second recess, the second recess being at the first position when the first recess is at the second position (Schacher teaches carousel 2 is the rotating diverter with multiple recesses that can be at various positions; Figs. 1-2 [37, 38, 46, 55]. Alternatively, Schacher teaches diverter as carousel 2 or 3 with multiple recesses which rotates between various positions; Figs. 3-5. Further in the alternative, Schacher teaches rotating diverter 204/242 with multiple recesses which rotates between various positions; Figs. 3-5).  
As to claim 6, Schacher teaches the conveyor assembly of claim 5, wherein the diverter further defines a third recess and is rotatable between the first position, the second position, and a third position at which the first recess is aligned with the buffer conveyor subassembly, the second recess is aligned with the gripper, and the third recess is aligned with the buffer conveyor subassembly, wherein the first, second and third recesses are equally spaced about a periphery of the diverter (Schacher teaches carousel 2 is the rotating diverter with multiple recesses that can be at various positions; Figs. 1-2 [37, 38, 46, 55]. Alternatively, Schacher teaches diverter as carousel 2 or 3 with multiple recesses which rotates between various positions; Figs. 3-5. Further in the alternative, Schacher teaches rotating diverter 204/242 with multiple recesses which rotates between various positions; Figs. 3-5. The recesses that are next to each other are spaced an equal distance from each other).  
As to claim 7, Schacher teaches the conveyor assembly of claim 6, wherein the diverter is configured to simultaneously (i) return a first carrier coupled to a first receptacle from the first recess to the buffer conveyor subassembly, (ii) position a second carrier coupled to a second receptacle for transfer from the second recess to the gripper, and (iii) receive a third carrier coupled to a third receptacle into the third recess from the buffer conveyor subassembly (As best understood, the examiner notes that the diverter is taught in claim 6 above which moves to the various positions simultaneously. Schacher teaches the diverter 204 in figure 3 which has three different positions counterclockwise from the top right to the bottom left. Further, how the diverter functions is a matter of intended use.).  
As to claim 8, Schacher teaches the conveyor assembly of claim 6, wherein the at least two movable prongs are configured to contact a receptacle coupled to the carrier grasped by the gripper (As best understood, Schacher teaches the conveyor assembly; see claims 1 and 6 above. The examiner notes that the gripper is not part of the claimed conveyor structure as it is not positively recited in the body of the claim; and therefore, what the gripper includes does not further define the conveyor structure).  
As to claim 9, Schacher teaches the conveyor assembly of claim 1, wherein the spur conveyor subassembly defines a single path for transporting a carrier couple to a receptacle from the second position to the processing position (Schacher teaches spur conveyor as track 19 that exits at 12; Figs. 1-2. Alternatively, Schacher teaches spur conveyor as a track 19 that exits at 12 or 18; Figs. 3-5. Further in the alternative, Schacher teaches spur conveyor as track for carousel 3; Figs. 3-5).  
As to claim 10, Schacher teaches the conveyor assembly of claim 1, wherein the spur conveyor subassembly comprises a track configured to transport the gripper between the second position and the processing position while the gripper is grasping a carrier coupled to a receptacle (Schacher teaches spur conveyor as track 19 that exits at 12; Figs. 1-2. Alternatively, Schacher teaches spur conveyor as a track 19 that exits at 12 or 18; Figs. 3-5. Further in the alternative, Schacher teaches spur conveyor as track for carousel 3; Figs. 3-5.  Further, in the interpretation where carousel 3 is the spur conveyor, it contains grippers that grips the carriers; Figs. 3-5. The conveyor of Schacher would be capable of transporting/moving any structure. The examiner notes that the gripper is not part of the claimed conveyor structure as it is not positively recited in the body of the claim; and therefore, what the gripper includes does not further define the conveyor structure).  
As to claim 11, Schacher teaches the conveyor assembly of claim 1, wherein the gripper is movably coupled to a base of the spur conveyor subassembly, and wherein the spur conveyor subassembly comprises a drive assembly coupled to the base, the drive assembly being configured to selectively move the gripper along a path between the second position and the processing position while the gripper is grasping a carrier coupled to a receptacle (The conveyor of Schacher would be capable of transporting/moving any structure. The examiner notes that the gripper is not part of the claimed conveyor structure as it is not positively recited in the body of the claim; and therefore, what the gripper includes does not further define the conveyor structure. The examiner notes that the spur conveyors as track 19 with a drive that exits at 12; Figs. 1-2. Alternatively, Schacher teaches spur conveyor as a track 19 with a drive that exits at 12 or 18; Figs. 3-5. Further in the alternative, Schacher teaches spur conveyor as track for carousel 3 with a drive; Figs. 3-5.  Further, in the interpretation where carousel 3 is the spur conveyor, it contains grippers that grips the carriers; Figs. 3-5).  
As to claim 12, Schacher teaches the conveyor assembly of claim 1, wherein spur conveyor subassembly is configured such that the gripper is situated outside of the housing of the instrument when it grasps a carrier coupled to a receptacle in the second position (Schacher teaches the spur conveyor in claim 1 above. The examiner notes that the gripper and the housing/instrument are not part of the claimed conveyor structure as they are not positively recited in the body of the claim; and therefore, what the gripper and housing/instrument include do not further define the conveyor structure.  Additionally, “when” it grasps is conditional and does not further define the structure beyond a capability; see MPEP 2111.04).  
As to claim 13, Schacher teaches the conveyor assembly of claim 1, wherein the gripper is configured to move between (i) an open configuration at which a carrier coupled to a receptacle is not secured by the gripper in the second position and (ii) a closed configuration at which a carrier coupled to a receptacle is secured by the gripper (Schacher teaches the spur conveyor in claim 1 above. The examiner notes that the gripper and the housing/instrument are not part of the claimed conveyor structure as they are not positively recited in the body of the claim; and therefore, what the gripper and housing/instrument include do not further define the conveyor structure). 
As to claim 14, Schacher teaches the conveyor assembly of claim 13, wherein the gripper comprises at least two movable prongs configured to secure a carrier coupled to a receptacle to the gripper (Schacher teaches the spur conveyor in claim 1 above. The examiner notes that the gripper and the housing/instrument are not part of the claimed conveyor structure as they are not positively recited in the body of the claim; and therefore, what the gripper and housing/instrument include do not further define the conveyor structure).
As to claim 15, Schacher teaches the conveyor assembly of claim 14, wherein the at least two movable prongs consist of a pair of movable prongs, the pair of movable prongs being pivotally coupled to a base of the gripper (Schacher teaches the spur conveyor in claim 1 above. The examiner notes that the gripper and the housing/instrument are not part of the claimed conveyor structure as they are not positively recited in the body of the claim; and therefore, what the gripper and housing/instrument include do not further define the conveyor structure). 
As to claim 16, Schacher teaches the conveyor assembly of claim 15, wherein each of the pair of movable prongs comprises a first prong portion having an inner surface shaped to correspond to a perimeter of a carrier coupled to a receptacle (Schacher teaches the spur conveyor in claim 1 above. The examiner notes that the gripper and the housing/instrument are not part of the claimed conveyor structure as they are not positively recited in the body of the claim; and therefore, what the gripper and housing/instrument include do not further define the conveyor structure). 
As to claim 17, Schacher teaches the conveyor assembly of claim 16, wherein each of the pair of movable prongs comprises a second prong portion extending laterally from the first prong portion, such that the second prong portion of each of the movable prongs overlaps at least a portion of a carrier coupled to a receptacle when the gripper is in the closed configuration (Schacher teaches the spur conveyor in claim 1 above. The examiner notes that the gripper and the housing/instrument are not part of the claimed conveyor structure as they are not positively recited in the body of the claim; and therefore, what the gripper and housing/instrument include do not further define the conveyor structure).
As to claim 18, Schacher teaches the conveyor assembly of claim 17, wherein the second prong portion of each of the movable prongs is configured such that a distal end of each second prong portion contacts a receptacle coupled to a carrier when the gripper is in the closed configuration (Schacher teaches the spur conveyor in claim 1 above. The examiner notes that the gripper and the housing/instrument are not part of the claimed conveyor structure as they are not positively recited in the body of the claim; and therefore, what the gripper and housing/instrument include do not further define the conveyor structure). 
As to claim 19, Schacher teaches the conveyor assembly of claim 18, wherein the distal end of each second prong portion comprises an elastomer that contacts a receptacle coupled to a carrier when the gripper is in the closed configuration (Schacher teaches the spur conveyor in claim 1 above. The examiner notes that the gripper and the housing/instrument are not part of the claimed conveyor structure as they are not positively recited in the body of the claim; and therefore, what the gripper and housing/instrument include do not further define the conveyor structure).
As to claim 20, Schacher teaches the conveyor assembly of claim 16, wherein the first prong portion of each of the movable prongs defines a protrusion on the face of the first prong portion, the protrusion being configured to mate with a corresponding groove defined by a carrier coupled to a receptacle when the gripper is in the closed configuration (Schacher teaches the spur conveyor in claim 1 above. The examiner notes that the gripper and the housing/instrument are not part of the claimed conveyor structure as they are not positively recited in the body of the claim; and therefore, what the gripper and housing/instrument include do not further define the conveyor structure).
As to claim 24, Schacher teaches the conveyor assembly of claim 1, wherein the spur conveyor subassembly comprises a receptacle alignment block, the receptacle alignment block defining a recess configured to receive a portion of a receptacle coupled to a carrier at the processing position, such that the orientation of the receptacle is aligned with the direction of travel of the pipettor (As best understood, Schacher teaches spur conveyor as track for carousel 3, where there are block/recesses that align the carriers; Figs. 3-5).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Schacher in view of Marty et al (US 20160169926; hereinafter “Marty”).
As to claim 21, Schacher teaches the conveyor assembly of claim 1, with a portion of a path between the second position and the processing position (Schacher teaches a path, and that the conveyors in claim 1 moving to various positions, including operating positions; see claim 1 above and  [37, 38, 46, 55]).
Schacher does not specifically teach the path includes a cover.  However, Marty teaches the analogous art of a receptacle, where the receptacle is moved into position which includes a cover (Marty teaches cover 23 which secures the receptacle in place so that pipettor can access the receptacle through holes 26; Figs. 1-6 [47-50, 54-56]). It would have been obvious to one of ordinary skill in the art to have modified the path on which the receptacle moves of Schacher to include a cover as in Marty because Marty teaches that the cover improves the ability to secure the receptacle in a fixed position for processing (Marty; [47-50, 56-57]), and also because Marty teaches that the cover includes holes that allows a pipette to access the receptacle contents (Marty; [54-56]).
As to claim 22, Schacher teaches the conveyor assembly of claim 21, wherein the instrument comprises a pipettor, and wherein the cover defines an opening which is aligned with the processing position and configured to permit a distal end of the pipettor or associated pipette tip to pass therethrough, thereby allowing the pipettor to access the contents of a receptacle coupled to a carrier at the processing position (The examiner notes that the housing/instrument and pipettor are not part of the claimed conveyor structure as they are not positively recited in the body of the claim; and therefore, what the housing/instrument and pipettor include do not further define the conveyor structure. The modification of the path on which the receptacle moves of Schacher to include the cover as in Marty has already been discussed in claim 21 above.  Marty teaches that the cover includes openings to permit pipette access; Figs. 1-6 [47-50, 54-56]).  
As to claim 23, Schacher teaches the conveyor assembly of claim 22, wherein the cover comprises an alignment plate that defines a tapered surface surrounding the opening defined by the cover (The modification of the path on which the receptacle moves of Schacher to include the cover as in Marty has already been discussed in claim 21 above.  Marty teaches that the cover includes openings to permit pipette access, and where the opening includes a tapered surface that tapers towards and secures the container; Figs. 1-6 [47-50, 54-56]).  
	
Other References Cited
	The prior art of made of record and not relied upon is considered pertinent to applicant's disclosure include;
	Miller, K (US 20050037502; hereinafter “Miller”; already of record) teaches a main conveyor, and then additional branched conveyors that include robotic mechanisms 40/44 which move to analyzers; Fig. 7 [29].  Also, Miller teaches that robotic mechanisms and conveyor (tracks) are obvious variants to move carriers to analyzers; [29].  The robotic arms (including robotic arm 21) typically include clamping hands; [29].
	Itoh, T (US 20170185815; hereinafter “Itoh”) teaches transfer apparatus 31 that is driven to move carriers off of conveyor; [32-33, 48] Fig. 2. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798